                         Case 20-10343-LSS                      Doc 1391             Filed 09/30/20              Page 1 of 10



                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF DELAWARE


In re: Boy Scouts of America, et al.                                    Case No.                    20-10343 (LSS)
                          Debtor                                        Reporting Period:              August 2020



                                         MONTHLY OPERATING REPORT



                                                                                                             Explanation
REQUIRED DOCUMENTS                                                        Form No.            Document        Attached
Schedule of Cash Receipts and Disbursements                             MOR-1                      ✓
   Bank Reconciliation (or copies of debtor's bank reconciliations)     MOR-1a                                       ✓
   Schedule of Professional Fees Paid                                   MOR-1b                     ✓
   Copies of bank statements
   Cash disbursements journals
Statement of Operations                                                 MOR-2                      ✓
Balance Sheet                                                           MOR-3                      ✓
Status of Postpetition Taxes                                            MOR-4                                        ✓
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                    MOR-4                      ✓                 ✓
  Listing of aged accounts payable
Accounts Receivable Reconciliation and Aging                            MOR-5                      ✓
Debtor Questionnaire                                                    MOR-5                      ✓



I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


    /s/ Michael A. Ashline                                               September 30, 2020
Signature of Debtor                                                     Date




                                                                                                                                FORM MOR-1a
                                                                          Page 1 of 10                                                (04/07)
                              Case 20-10343-LSS                                Doc 1391                 Filed 09/30/20                     Page 2 of 10



In re: Boy Scouts of America, et al.                                                                                        Case No.                          20-10343 (LSS)
                        Debtor                                                                                              Reporting Period:                  August 2020



                                                     SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
($ in thousands)
                            Unrestricted Cash Management System
Total Beginning Unrestricted Cash Balance                                             $   85,249

RECEIPTS
Operating Receipts
  Registrations                                                                             1,237
  Supply                                                                                    3,540
  High-Adventure Bases                                                                     (1,064)
  A/R Receipts                                                                              3,814
  Other Operating Receipts                                                                    828
  National Jamboree Fees                                                                       (0)
  Other                                                                                       353
  Total Operating Receipts                                                                  8,707
Transfers from Investments & Rest. Accounts, Net                                             233
Other Collections / Distributions                                                              -
Total Receipts                                                                              8,940
DISBURSEMENTS
Total Trade AP                                                                             (6,772)
Total Payroll and Benefits                                                                (13,096)
Other Expenses                                                                                  -
Total Operating Disbursements                                                             (19,868)
NON-OPERATING CASH FLOWS
GLIP                                                                                          (27)
Capex (BSA)                                                                                  (128)
Capex (Summit)                                                                               (240)
Total Non-Operating Expenses                                                                 (394)
BANKRUPTCY-RELATED DISBURSEMENTS
Restructuring Professionals                                                                (4,464)
Adequate Protection Payments                                                                 (593)
Other - Noticing Program / Utility Deposit                                                      -
Pre-Petition Vendor Payments                                                                   (8)
Total Bankruptcy Related Expenses                                                          (5,064)
Total Disbursements                                                                       (25,326)
Net Cash Flow Before Endowment Contributions                                              (16,386)
Funding Sources (Endowment Contributions)                                                        -
Total Ending Unrestricted Cash Balance - BSA                                              68,863
Unrestricted Endowment Balance                                                           55,595
Unrestricted RBT Balance                                                                 67,029
Total Ending Unrestricted Liquidity - BSA                                             $ 191,487

                             Restricted Cash Management System
Beginning Restricted Liquidity Balance                                                $ 119,037
Receipts                                                                                    263
Disbursements                                                                              (256)
Change in BSA's Investment in Commingled Endowment Fund L.P.                              2,575
Transfers (to) / from Unrestricted Cash Management System                                   (70)
Ending Restricted Liquidity Balance                                                   $ 121,549


Footnotes:
(1) Receipts and disbursements reflect activity for the post-petition period of August 1 though August 28, 2020. Actual cash flow results are recorded on a weekly basis
    for reporting consistent with the Cash Collateral Order and, therefore, capture actual results through 8/28/20 instead of 8/31/20.
(2) All information contained herein is unaudited and subject to future adjustment.
(3) Excludes approximately $63 million of cash, which is restricted for accounting purposes, in the L/C Cash Collateral Account that collateralizes a standby letter of credit.
    Includes both cash and money market funds.
(4) Does not include results for non‐debtor entities controlled by the Debtors and therefore do not represent the consolidated financial results of the Boy Scouts of America .
(5) Disbursements from Delaware BSA, LLC are di minimis, resulting in the minimum quarterly fee paid to US Trustee in the amount of $325.00 for that entity.


                                                            THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:
TOTAL DISBURSEMENTS                                                                                                                                                    $          25,582
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                     -
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                       -
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                        $          25,582

                                                                                                                                                                                      FORM MOR-1
                                                                                           Page 2 of 10                                                                                    (04/07)
                           Case 20-10343-LSS                   Doc 1391             Filed 09/30/20              Page 3 of 10



In re: Boy Scouts of America, et al.                                                                Case No.                          20-10343 (LSS)
                  Debtor                                                                            Reporting Period:                  August 2020



                                                              BANK RECONCILIATIONS
                                                                Continuation Sheet for MOR-1



Debtor's statements with respect to bank account reconciliations and bank statements




Bank Account Reconciliations
The Debtor affirms that reconciliations for all open and active bank accounts are prepared monthly and maintained by the Debtor. Upon request,
the Debtor will provide all bank reconciliations to the U.S. Trustee.


Bank Statements
The Debtor affirms that bank statements for all open and active bank accounts are maintained by the Debtor. Upon request, the Debtor will provide
all bank statements to the U.S. Trustee.




                                                                                                                                                     FORM MOR-1a
                                                                         Page 3 of 10                                                                      (04/07)
                                                                Case 20-10343-LSS                              Doc 1391                 Filed 09/30/20                     Page 4 of 10



In re: Boy Scouts of America, et al.                                                                                                                                                                      Case No.                    20-10343 (LSS)
                      Debtor                                                                                                                                                                              Reporting Period:            August 2020




                                                                                              SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                                                 This schedule is to include all retained professional payments from case inception to current month


                                                                                                Amount                                                       Check                         Amounts Paid (Current Month)                  Case-To-Date
Payee                                                                   Period Covered         Approved                   Payor                    Number              Date                  Fees             Expenses            Fees              Expenses
NORTON ROSE FULBRIGHT US LLP                                             6/1 - 6/30/20    $         144,225   Boy Scouts of America           01348815                   8/5/2020 $             132,445   $          11,780   $      742,062   $          17,024
PJT PARTNERS LP                                                          7/1 - 7/31/20              175,000   Boy Scouts of America           00077363                   8/5/2020               175,000                 -            875,000                 -
WOMBLE BOND DICKINSON (US) LLP                                           6/1 - 6/30/20                5,458   Boy Scouts of America           00077368                   8/5/2020                 4,187               1,271           87,518               5,122
MORRIS NICHOLS ARSHT & TUNNELL                                           5/1 - 5/30/20              145,096   Boy Scouts of America           00077670                  8/12/2020               107,264              11,017          518,641              33,621
SIDLEY AUSTIN LLP                                                 (1)    5/1 - 5/31/20            1,465,844   Boy Scouts of America           00077664                  8/12/2020             1,167,539              11,294        4,525,032              65,167
ALIX PARTNERS LLP                                                        5/1 - 5/31/20              252,517   Boy Scouts of America           00077913                  8/19/2020               202,013                 -            943,637                 -
COMMONWEALTH MEDIATION &CONCILIATION INC                                 7/1 - 7/31/20              114,375   Boy Scouts of America           01349188                  8/19/2020               114,375                 -            153,375                 -
HAYNES & BOONE LLP                                                (2)    5/1 - 6/30/20              314,987   Boy Scouts of America           00077897                  8/19/2020               251,338                 814          499,771               1,999
KRAMER LEVIN NAFTAILS & FRANKE                                           5/1 - 5/31/20              454,340   Boy Scouts of America           00077914                  8/19/2020               357,640               7,290        1,223,503              34,682
REED SMITH LLP                                                           5/1 - 5/31/20               37,232   Boy Scouts of America           00077915                  8/19/2020                28,904               1,103          106,493               1,325
SIDLEY AUSTIN LLP                                                        6/1 - 6/30/20            1,221,584   Boy Scouts of America           00077900                  8/19/2020             1,139,388              38,970        5,664,420             104,138
HOGAN LOVELLS US LLP                                                     7/1 - 7/31/20               52,490   Boy Scouts of America           00078094                  8/26/2020                52,490                 -             74,240                 -
NORTON ROSE FULBRIGHT US LLP                                             7/1 - 7/31/20               56,990   Boy Scouts of America           01349341                  8/26/2020                56,902                  88          798,963              17,112
PACHULSKI STANG ZIEHL & JONES                                            5/1 - 5/31/20              663,300   Boy Scouts of America           00078084                  8/26/2020               527,695               3,681        1,662,837              12,792
PJT PARTNERS LP                                                          8/1 - 8/31/20              175,000   Boy Scouts of America           00078088                  8/26/2020               175,000                 -          1,050,000                 -
KCIC LLC                                                          (3)    5/1 - 6/30/20                2,136   Boy Scouts of America           N/A                       8/31/2020                 1,708                 -             10,601                 -
GILBERT LLP                                                       (4)    3/19 - 5/31/20             101,924   Boy Scouts of America           N/A                       8/31/2020                79,385               2,693           79,385               2,693
GILBERT LLP                                                       (4)    6/1 - 6/30/20               23,661   Boy Scouts of America           N/A                       8/31/2020                18,621                 384           98,006               3,078
ALVAREZ & MARSAL HOLDINGS LLC                                     (5)    2/18 - 4/30/20           1,695,367   Boy Scouts of America           Various                     Various                   -                   -          1,550,316              31,625
BATES WHITE LLC                                                   (5)    2/18 - 5/31/20             268,712   Boy Scouts of America           Various                     Various                   -                   -            214,970                 -
BERKELEY RESEARCH GROUP                                           (5)    3/6 - 3/31/20              281,697   Boy Scouts of America           Various                     Various                   -                   -            225,358                 -
JON R CONTE PHD INC                                               (5)    5/1 - 5/30/20               13,944   Boy Scouts of America           Various                     Various                   -                   -             11,155                 -
OGLETREE DEAKINS NASH SMOAK&STEWART PC                            (5)    2/18 - 4/30/20             541,125   Boy Scouts of America           Various                     Various                   -                   -            431,258               2,052
OMNI MANAGEMENT GROUP INC                                         (5)    2/18 - 5/31/20           1,124,521   Boy Scouts of America           Various                     Various                   -                   -            606,393             518,128
YOUNG CONWAY STARGATT & TAYLOR                                    (5)    2/18 - 5/31/20             316,423   Boy Scouts of America           Various                     Various                   -                   -            253,138               7,414
YOUNG CONWAY STARGATT & TAYLOR (James Patton)                     (5)    2/18 - 5/31/20              25,480   Boy Scouts of America           Various                     Various                   -                   -             20,384                 -

Total Amounts                                                                                                                                                                          $      4,591,893   $          90,385   $   16,204,976   $         773,087



Footnotes:
(1) Includes retainer application of $24,466.68 for a net cash payment of $1,154,366.34
(2) Includes retainer application of $91,514.24 for a net cash payment of $160,637.76
(3) KCIC LLC's invoice was fully applied against their retainer
(4) Gilbert's invoices were fully applied against their retainer
(5) Reflect cumulative payments made in prior periods to professionals not paid in the current month




                                                                                                                                                                                                                                                       FORM MOR-1b
                                                                                                                           Page 4 of 10                                                                                                                      (04/07)
                            Case 20-10343-LSS                      Doc 1391            Filed 09/30/20          Page 5 of 10


In re: Boy Scouts of America, et al.                                                              Case No.                        20-10343 (LSS)
                       Debtor                                                                     Reporting Period:                 August 2020



                                                               BOY SCOUTS OF AMERICA
                                                         STATEMENT OF REVENUES AND EXPENSES
                                                                (INCOME STATEMENT)

(In Thousands)
                                                                                                                               Cumulative
REVENUES                                                                                             August 31, 2020          Filing to Date
Registration Fees                                                                             $                     825 $                28,201
National Service Fees                                                                                               870                    5,652
Event Fees                                                                                                          (44)                    (707)
Supply Net Operations                                                                                              (308)                  (5,903)
Investment-related Revenues                                                                                       4,056                    5,601
High-adventure Base Net Operations                                                                               (1,212)                  (9,962)
Summit Net Operations                                                                                              (329)                  (2,763)
Other Revenues                                                                                                      498                    5,867
GLIP Insurance Premiums                                                                                             705                  14,204
Contributions-Non Summit                                                                                            248                    6,667
Contributions-Summit Development                                                                                      -                        -
                                       Total Revenues                                                             5,309                  46,857

EXPENSES
Salary                                                                                                             3,475                 20,956
Benefits                                                                                                           1,597                  7,805
Other Benefits                                                                                                        17                    215
Outsourcing/External Services                                                                                        734                  5,854
Travel                                                                                                                31                    278
Operating                                                                                                            295                  1,416
Information Technology                                                                                               680                  4,804
Office Expense                                                                                                        38                    240
Insurance (Property and Casualty, Workers' Comp.,etc.)                                                             2,851                 28,961
Facilities and Equipment                                                                                             181                    928
Depreciation                                                                                                         321                  2,096
General Liability Insurance                                                                                          482                 11,410
Legal Fees                                                                                                           273                  3,499
Interest and Line of Credit Fees                                                                                     574                  3,708
Other Expenses                                                                                                     3,139                  6,262
Insider Compensation                                                                                                 104                    667
Allocated Expenses                                                                                                (1,227)                (8,519)
                                      Total Expenses                                                              13,565                 90,580

     Excess/(Deficiency) of Revenues over/under Expenses Before Reorganization Items          $                   (8,256) $             (43,723)
Professional Fees                                                                                                  3,723                 30,178
U.S. Trustee Quarterly Fees                                                                                            -                    500
Other Reorganization Expenses                                                                                      2,771                  3,804
Gain/(Loss) from Sale of Equipment                                                                                     -                      -
                                   Total Reorganization Expenses                                                   6,494                 34,482
Excess (Deficiency) of Revenues over/under Expenses                                           $                  (14,750) $             (78,205)




                                                                             Page 5 of 10                                                           MOR 2
                            Case 20-10343-LSS                         Doc 1391               Filed 09/30/20                   Page 6 of 10


In re: Boy Scouts of America, et al.                                                                             Case No.                       20-10343 (LSS)
                       Debtor                                                                                    Reporting Period:                August 2020



                                                                  DELAWARE BSA, LLC
                                                          STATEMENT OF REVENUES AND EXPENSES
                                                                 (INCOME STATEMENT)

(In Thousands)
                                                                                                                                             Cumulative
REVENUES                                                                                                            August 31, 2020         Filing to Date
Registration Fees                                                                                            $                        - $                     -
National Service Fees                                                                                                                 -                       -
Event Fees                                                                                                                            -                       -
Supply Net Operations                                                                                                                 -                       -
Investment-related Revenues                                                                                                           -                       -
High-adventure Base Net Operations                                                                                                    -                       -
Summit Net Operations                                                                                                                 -                       -
Other Revenues                                                                                                                        -                       -
GLIP Insurance Premiums                                                                                                               -                       -
Contributions-Non Summit                                                                                                              -                       -
Contributions-Summit Development                                                                                                      -                       -
                                        Total Revenues                                                                                -                       -

EXPENSES
Salary                                                                                                                                -                      -
Benefits                                                                                                                              -                      -
Other Benefits                                                                                                                        -                      -
Outsourcing/External Services                                                                                                         -                      -
Travel                                                                                                                                -                      1
Operating (1)                                                                                                                         -                      -
Information Technology                                                                                                                -                      -
Office Expense                                                                                                                        -                      -
Insurance (Property and Casualty, Workers' Comp.,etc.)                                                                                -                      -
Facilities and Equipment                                                                                                              -                      -
Depreciation                                                                                                                          -                      -
General Liability Insurance                                                                                                           -                      -
Legal Fees                                                                                                                            -                      -
Interest and Line of Credit Fees                                                                                                      -                      -
Other Expenses                                                                                                                        -                      -
Insider Compensation                                                                                                                  -                      -
Allocated Expenses                                                                                                                    -                      -
                                      Total Expenses                                                                                  -                      1

     Excess/(Deficiency) of Revenues over/under Expenses Before Reorganization Items                         $                        - $                    (1)
Professional Fees                                                                                                                     -                       -
U.S. Trustee Quarterly Fees                                                                                                           -                       -
Other Reorganization Expenses                                                                                                         -                       -
Gain/(Loss) from Sale of Equipment                                                                                                    -                       -
                                   Total Reorganization Expenses                                                                      -                       -
Excess (Deficiency) of Revenues over/under Expenses                                                          $                        - $                    (1)


Footnotes:
(1) Bank fees of $104 have been incurred as of the current reporting period and not shown due to rounding.




                                                                                 Page 6 of 10                                                                      MOR 2 (DE)
                              Case 20-10343-LSS         Doc 1391         Filed 09/30/20           Page 7 of 10


In re: Boy Scouts of America, et al.                                                            Case No.            20-10343 (LSS)
                                Debtor                                                  Reporting Period:            August 2020


                                                      BOY SCOUTS OF AMERICA
                                                          BALANCE SHEET

(In Thousands)


                                                                            BOOK VALUE AT END OF                BOOK VALUE ON
                                         ASSETS                          CURRENT REPORTING MONTH                PETITION DATE
Cash and Cash equivalents                                            $                          165,617     $               174,612
Investments, at fair value                                                                      213,600                     203,514
Accounts Receivable (Net)                                                                         3,934                      15,396
Pledge Receivable (Net)                                                                          32,842                      33,011
Other Receivables                                                                                11,688                      19,275
Intercompany Receivable                                                                         357,803                     350,318
Gift Annuities                                                                                    6,000                         7,099
Inventories                                                                                      74,573                      67,343
Prepaid & Deferred Expenses                                                                      31,395                      60,597
Professional Retainers                                                                              666                         2,934
Land, Building, and equipment, net                                                               96,735                     101,878
Other                                                                                             5,970                         6,233


TOTAL ASSETS                                                         $                        1,000,823     $              1,042,210


                                                                            BOOK VALUE AT END OF                BOOK VALUE ON
                 LIABILITIES AND OWNER EQUITY                            CURRENT REPORTING MONTH                PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable and Accrued Liabilities                             $                          126,252     $                73,131
Gift Annuities                                                                                    6,000                         7,099
Unearned Fees and Subscriptions                                                                  42,019                      51,066
Insurance Reserves                                                                                2,414                         2,464
Intercompany Payable                                                                                   -                             -
TOTAL POSTPETITION LIABILITIES                                       $                          176,685     $               133,760
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                         $                          222,262     $               222,262
Priority Debt                                                                                       583                         3,349
Unsecured Debt                                                                                  252,046                     255,387
TOTAL PRE-PETITION LIABILITIES                                       $                          474,891     $               480,998


TOTAL LIABILITIES                                                    $                          651,576     $               614,758
NET ASSETS
Net Assets without Donor Restrictions                                $                          215,711     $               300,535
Net Assets with Donor Restrictions                                                              133,536                     126,917
TOTAL NET ASSETS                                                     $                          349,247     $               427,452


TOTAL LIABILITIES AND NET ASSETS                                     $                        1,000,823     $              1,042,210

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                             Page 7 of 10                                                                MOR3
                              Case 20-10343-LSS       Doc 1391          Filed 09/30/20           Page 8 of 10


In re: Boy Scouts of America, et al.                                                           Case No.            20-10343 (LSS)
                                Debtor                                                 Reporting Period:            August 2020


                                                      DELAWARE BSA, LLC.
                                                        BALANCE SHEET

(In Thousands)


                                                                           BOOK VALUE AT END OF                BOOK VALUE ON
                                         ASSETS                         CURRENT REPORTING MONTH                PETITION DATE
Cash and Cash equivalents                                           $                                9     $                    10
Investments, at fair value                                                                            -                             -
Accounts Receivable (Net)                                                                             -                             -
Pledge Receivable (Net)                                                                               -                             -
Other Receivables                                                                                     -                             -
Intercompany Receivable                                                                               -                             -
Gift Annuities                                                                                        -                             -
Inventories                                                                                           -                             -
Prepaid & Deferred Expenses                                                                           -                             -
Professional Retainers                                                                                -                             -
Land, Building, and equipment, net                                                                    -                             -
Other                                                                                                 -                             -


TOTAL ASSETS                                                        $                                9     $                    10


                                                                           BOOK VALUE AT END OF                BOOK VALUE ON
                 LIABILITIES AND OWNER EQUITY                           CURRENT REPORTING MONTH                PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable and Accrued Liabilities                            $                                 -    $                        -
Gift Annuities                                                                                        -                             -
Unearned Fees and subscriptions                                                                       -                             -
Insurance Reserves                                                                                    -                             -
Intercompany Payable                                                                                  -                             -
TOTAL POSTPETITION LIABILITIES                                      $                                 -    $                        -
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                        $                                 -    $                        -
Priority Debt                                                                                         -                             -
Unsecured Debt                                                                                        -                             -
TOTAL PRE-PETITION LIABILITIES                                      $                                 -    $                        -


TOTAL LIABILITIES                                                   $                                 -    $                        -
NET ASSETS
Net Assets without Donor Restrictions                               $                                9     $                    10
Net Assets with Donor Restrictions                                                                    -                             -
TOTAL NET ASSETS                                                    $                                9     $                    10


TOTAL LIABILITIES AND NET ASSETS                                    $                                9     $                    10

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                            Page 8 of 10                                                                MOR3 (DE)
                         Case 20-10343-LSS                       Doc 1391               Filed 09/30/20              Page 9 of 10



In re: Boy Scouts of America, et al.                                                                       Case No.                      20-10343 (LSS)
                           Debtor                                                                          Reporting Period:              August 2020



                                                        STATUS OF POSTPETITION TAXES

Debtor's statements with respect to status of postpetition taxes

Taxes not subject to compromise for the Debtor that are not subject to dispute or reconciliation and that are authorized to be paid under the relief granted by the
Bankruptcy Court are current. There are no material tax disputes or reconciliations. Tax information is not attached to this monthly operating report, however
upon request, the Debtor will provide a status update to the U.S. Trustee.

The Debtor utilizes a third party payroll provider who is responsible for submitting all payroll tax returns and payroll tax amounts due. The Debtor is not
delinquent in submitting any payroll tax returns or payroll taxes due.



                                               SUMMARY OF UNPAID POSTPETITION DEBTS

(In Thousands)

                                                                                             Number of Days Past Due
                                                         Current            0-30             31-60           61-90                  Over 90             Total
Accounts Payable                                              1,933             1,729            1,842               169                   154              5,827
Wages Payable                                                 2,956               -                -                 -                      -               2,956
Taxes Payable                                                   587               -                -                 -                      -                 587
Secured Debt/Adequate Protection Payments                       729               -                -                 -                      -                 729
Professional Fees                                            13,312               -                -                 -                      -             13,312
Amounts Due to Insiders*                                        115               -                -                 -                      -                 115
Total Postpetition Debts                                     19,632             1,729            1,842               169                   154            23,526

Explain how and when the Debtor intends to pay any past-due postpetition debts.

Any past-due amounts will be cured in near-term payment runs

Detail of post-petition Accounts Payable is not attached to this monthly operating report, however upon request, the Debtor will provide a status
update to the U.S. Trustee



*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                        FORM MOR-4
                                                                          Page 9 of 10                                                                       (04/07)
                                 Case 20-10343-LSS                                      Doc 1391                Filed 09/30/20                      Page 10 of 10



In re: Boy Scouts of America, et al.                                                                                 Case No.                                      20-10343 (LSS)
                   Debtor                                                                                            Reporting Period:                              August 2020



                                                                  ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


      Accounts Receivable Reconciliation                                                                                     July 31, 2020            August 31, 2020
      Total Accounts Receivable at the beginning of the reporting period                                                                  $7,330                   $6,985
      + Amounts billed during the period                                                                                                  10,691                    3,731
      - Amounts collected during the period                                                                                              (11,036)                  (6,679)
      Total Accounts Receivable at the end of the reporting period                                                                        $6,985                   $4,037

      Accounts Receivable Aging                                                                                              July 31, 2020            August 31, 2020
      0 - 30 days old                                                                                                                     $5,495                   $2,786
      31 - 60 days old                                                                                                                       324                      469
      61 - 90 days old                                                                                                                       351                      180
      91+ days old                                                                                                                           815                      602
      Total Accounts Receivable                                                                                                            6,985                    4,037
      Amount considered uncollectible (Bad Debt)                                                                                            (103)                    (103)
      Accounts Receivable (Net)                                                                                                           $6,882                   $3,934

                                                                            DEBTOR QUESTIONNAIRE

      Must be completed each month                                                                                                 Yes                      No
      1. Have any assets been sold or transferred outside the normal course of business                                                                     ✓
         this reporting period? If yes, provide an explanation below.
      2. Have any funds been disbursed from any account other than a debtor in possession                                                                   ✓
         account this reporting period? If yes, provide an explanation below.
      3. Have all postpetition tax returns been timely filed? If no, provide an explanation                                         ✓
         below.
      4. Are workers compensation, general liability and other necessary insurance                                                  ✓
         coverages in effect? If no, provide an explanation below.
      5. Has any bank account been opened during the reporting period? If yes, provide
         documentation identifying the opened account(s). If an investment account has been opened                                                          ✓
         provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                                                                                                    FORM MOR-5
                                                                                                     Page 10 of 10                                                                       (04/07)
